                Case 2:21-cr-00105-RSL Document 1 Filed 06/21/21 Page 1 of 2




 I
 2

 3

4
 5

 6

 7                          I.]NITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9

l0     UMTED STATES OF AMERICA,                                     NO. CR2l- 105 RSL
1l
                                Plaintiff
t2
                           v.                                       INFORMATION (Felony)
t3
       MARKDENTON,
l4                              Defendant.
l5
l6           The United States Attomey charges that:

t7
l8                                                      COUNT   1


19                                      @ossession of a Machinegun)

20
             On or about December 13,2019, at Renton, within the Westem District                 of
                                       possess a machinegun, to wit: an Alex Pro Firearm,
2t Washington, MARK DENTON did
22
   Ml6-type receiver, with an obliterated serial number; a Tennessee Arms Company,

23
     TVARMS l5 receiver, with serial number 1604816292; and a Tennessee Arms
     Company, TVARMS l5 receiver, with an obliterated serial number.
24

25
             All in violation ofTitle       18, United States Code, Sections 922(o),921(a)(3)(B),

     921 (a)(23), and 92 4 (a)(2).
26

27

28
      lnformation (Felony)/ U.S. v. Mark Denton -   I                            UNITED STATES A"I-TORNEY
                                                                                 I2OI PACTFIC AVEN,UE, SUITE 7OO
                                                                                  TACoMA, WASHINGToN 98402
                                                                                         (253)428-3800
                     Case 2:21-cr-00105-RSL Document 1 Filed 06/21/21 Page 2 of 2




      I                                                    COUNT    2

      2                   @ossession of a Firearm          with an Obliterated Serial Number)
      3           On or about December 13,2019, at Renton, within the Westem District               of
      4   Washington, MARK DENTON did knowingly possess a firearm, to                wit:   an   Alex Pro
      5   Firearm, M16-type receiver, with an obliterated serial number, and a Tennessee Arms
      6   Company, TVARMS 15 receiver, with an obliterated serial number, which had
      7   previously traveled in interstate and foreign commerce.
      8           All   in violation of Title 18, United States Code, Sections 922(k),921(a)(3)(B), and
      9   e2a(a)(l)@).
     10

     ll           DATED:            June4,2021

     12

     l3
     t4      4lp I          k'",-
l.   ts
          TESSA M. GORMAN
          Acting United States Attomey
     16

     t7

 t-^
     l8    lzb > 0r*'"-
          TODD GREENBERG
 '19      Assistant United States Attomey
     20

     2l

trzt
     22      4h-        t
          GREGORYA. GRI]BER
                             C^y*-
          Assistant United States Attomey
     24

     25

     26

     27

     28
           lnformation (Felony)/ U.S. v. Mark Denton - 2                            UNITED STATES ATTORNEY
                                                                                    I2OI PACBC AITNUE, SLTE 7OO
                                                                                     TAcoMA, WASHINGToN 98,102
                                                                                            (253)428-3800
